                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


LINEKER KAMMER, Individually and on )                CASE NO. 1:19 CV 1861
behalf of all others similarly situated, )
                                         )
                Plaintiff,               )           JUDGE DAN AARON POLSTER
                                         )
       vs.                               )
                                         )           OPINION AND ORDER
LEAFFILTER NORTH, LLC, et al.,           )           ON RECONSIDERATION
                                         )
                Defendants.              )


       On December 16, 2019, the Court issued an Opinion and Order granting Defendants’

Motion to Dismiss Plaintiff’s Complaint, or in the Alternative, Compel Arbitration, Doc #: 7,

dismissing the case without prejudice in favor of arbitration, Doc #: 17.

       Currently before the Court is Plaintiff’s Motion for Reconsideration of the Court’s

December 16, 2019 Opinion and Order Granting Defendants’ Motion to Dismiss Without

Prejudice in Favor of Arbitration (“Plaintiff’s Motion”). Doc #: 18. For the following reasons,

the Court GRANTS Plaintiff’s motion to reconsider its ruling in the December 16, 2019 Opinion

and Order but, after reviewing the briefs, the cases and the record, the Court DECLINES to

change the earlier ruling.

                                                I.

       Motions for reconsideration are “ ‘extraordinary in nature and, because they run contrary

to notions of finality and repose, should be discouraged.’ ” Plaskon Elec. Materials, Inc. v.

Allied-Signal, Inc., 904 F.Supp. 644, 669 (N.D. Ohio 1995) (quoting In Re August, 1993 Regular

Grand Jury, 854 F.Supp. 1403, 1406 (S.D. Ind. 1994)). “As such, motions for reconsideration
are granted ‘very sparingly.’” Plaskon, 904 F.Supp. at 669 (quoting Bakari v. Beyer, 870 F.Supp.

85, 88 (D. N.J. 1994)). While the Federal Rules of Civil Procedure do not provide for a motion

for reconsideration, the Sixth Circuit has held such motions may be treated as a motion to alter or

amend judgment under Rule 59(e). Rodriguez v. City of Cleveland, No. 1:08 CV 1892, 2009 WL

156956, at *1 (N.D. Ohio Jun. 3, 2009) (citation omitted). Thus, a court may grant a motion to

reconsider only if there is a clear error of law, newly discovered evidence, an intervening change

in the controlling law, or to prevent manifest injustice. Fed. R. Civ. P. 59(e); GenCorp, Inc. v.

Am. Int’l Underwriters, 178 F.3d 804, 834 (6th Cir. 1999). It is not the function of a motion to

reconsider to renew arguments already considered and rejected by the court. McConocho v. Blue

Cross & Blue Shield Mut. of Ohio, 930 F.Supp.1182, 1184 (N.D. Ohio 1996).

       Plaintiff asserts that the Court made a clear legal error in dismissing the case without

prejudice in favor of arbitration. The Court disagrees and provides clarification for leaving its

previous ruling undisturbed.

                                                II.

       On January 7, 2019, Lineker Kammer, on behalf of Kammer Solutions, executed an

“Installer Independent Contractor Agreement” with Justin Carter, on behalf of LeafFilter North,

Inc. Doc #: 7-3. That Agreement repeatedly states that Kammer Solutions was an independent

contractor. Id. For example, Article II ¶ 2.03 provides that ”Contractor enters into this

Agreement, and shall remain without interruption throughout the term of this Agreement, an

independent contractor. Contractor agrees that Contractor is not and will not become an

employee, partner, agent, or principal of Company while this Agreement is in effect. . . .”

Doc #: 7-3 at 2. Article II ¶ 2.03 states, “Contractor enters into this Agreement, and shall remain


                                                -2-
without interruption throughout the term of this agreement, an independent contractor.” Id.

Article II ¶ 2.04 states, “Nothing herein shall be deemed to imply or create a relationship of

employee or employer.” Id.

        Article VI ¶ 6.13 of the Agreement contains a provision requiring, among other things,

that any disputes arising out of the terms of the Agreement shall be resolved by binding

arbitration:

        The parties agree that any controversies or disputes arising out of the terms of this
        Agreement or its interpretation, including those arising under the Fair Labor Standards
        Act or under similar state wage and hour law, shall be resolved by binding arbitration
        proceedings in Summit County, Ohio in accordance with the rules of the American
        Arbitration Association, and the judgment upon award shall be entered in any court
        having jurisdiction thereof. THE ARBITRATOR IS PROHIBITED FROM
        CONSOLIDATING CLAIMS OF DIFFERENT INDIVIDUALS INTO ONE
        PROCEEDING AND MAY NOT HEAR ANY CLAIM AS A CLASS OR
        COLLECTIVE ACTION. ACCORDINGLY, BY SIGNING THIS AGREEMENT YOU
        AGREE NOT TO BRING ANY CLAIM THAT YOU MAY HAVE AS A CLASS OR
        COLLECTIVE ACTION AND THAT ALL CLAIMS WILL BE BROUGHT AS
        INDIVIDUAL ACTIONS.

Doc #: 7-3 at 6

        On August 15, 2019, Kammer filed this case against LeafFilter North, LLC and

LeafFilter Massachusetts, LLC (“LeafFilter LLC”) alleging claims under the Fair Labor

Standards Act and Massachusetts wage and hour laws. Despite the repeated characterization of

Kammer Solutions as an independent contractor in the Installer Independent Contractor

Agreement, Kammer contends that he was treated as an employee and not an independent

contractor. This is important because if Kammer is deemed an employee, he is entitled to

overtime pay for any hours he worked each week over 40. Kammer claims he worked 70 hours

per week during their relationship. It is Kammer’s position that this Court should adjudicate that

dispute.



                                                  -3-
        On September 16, 2019, LeafFilter North, LLC filed a motion to dismiss, or in the

alternative, compel arbitration arguing, among other things, that the case should be dismissed in

favor of arbitration because the Agreement contains an arbitration clause. The Court agreed and

dismissed the case without prejudice in favor of arbitration. Kammer now asks the Court to

revisit that ruling.

        Kammer’s argument has not changed. He argues that the entire Agreement, including the

arbitration provision, is void as a matter of law because LeafFilter North, Inc., whose name

appears on the first page of the Agreement, changed its corporate form from an incorporated

entity to a limited liability company two years before it executed the Agreement; thus, it lacked

the capacity to enter a contract in the first place.1 Kammer’s argument is based on a line of cases

holding that companies that cease operations do not have the capacity to enter contracts or to sue

unless the suit involves the winding down of a business. Doc #: 11 at 17-20. But LeafFilter

North did not cease operations; it merely changed its corporate form without a break in

existence.

        Ohio Revised Code. §1701.821 addresses the legal consequences of converting a

business entity in the State of Ohio. It states, among other things, that the converting entity is

continued in the converted entity, and the converted entity possesses all assets and property of

the converting entity, as well as the rights, privileges, immunities, powers, franchises and

authority of the converting entity. See O.R.C. § 1701.821(A). The statute also states that all the




        1
        LeafFilter North, Inc. changed its name to LeafFilter North, LLC on September 22, 2016
when it was converted from a corporation to a limited liability company under Ohio law.
Doc #: 7-2 ¶ 5.

                                                 -4-
rights of creditors of the converting entity, one of which may be Kammer, are preserved

unimpaired. Id.

       In sum, Kammer may well be able to prove, despite his formal characterization as an

independent contractor in the Agreement he signed, that he was in fact treated as an employee

entitled to overtime pay. That, however, is a dispute arising out of the terms of the Agreement

the parties previously agreed to arbitrate.

                                               III.

       Accordingly, following reconsideration, the Court’s December 16, 2019 ruling

dismissing the case without prejudice in favor of arbitration remains undisturbed.

       IT IS SO ORDERED.



                                               /s/ Dan A. Polster January 16, 2019
                                              Dan Aaron Polster
                                              United States District Judge




                                               -5-
